United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-2440
                         ___________________________

League of Women Voters of Missouri, St. Louis A. Philip Randolph Institute, and
             Greater Kansas City A. Philip Randolph Institute

                        lllllllllllllllllllllPlaintiffs - Appellees

                                            v.

 John R. Ashcroft, in his official capacity as Missouri Secretary of State, and Joel
  W. Walters, in his official capacity as Director of the Missouri Department of
                                      Revenue

                      lllllllllllllllllllllDefendants - Appellants
                                        ____________

                     Appeal from United States District Court
                       for the Western District of Missouri
                                 ____________

                              Submitted: April 14, 2021
                                Filed: July 26, 2021
                                   ____________

Before KELLY, GRASZ, and KOBES, Circuit Judges.
                           ____________

KELLY, Circuit Judge.

       In April 2018, the League of Women Voters, the St. Louis A. Philip Randolph
Institute, and the Greater Kansas City A. Philip Randolph Institute (together,
Plaintiffs) sued the Missouri Secretary of State and the Director of the Missouri
Department of Revenue (together, Missouri) under Section 5 of the National Voter
Registration Act of 1993. See 52 U.S.C. §§ 20504, 20510(b). Plaintiffs
subsequently obtained a preliminary injunction requiring Missouri to send voter
registration forms to thousands of Missouri citizens and to make certain changes to
its voter registration procedures in time for the 2018 midterm elections.

       In November 2019, the parties entered into a settlement agreement that
resolved all remaining issues except for attorney’s fees. Noting that Missouri did
not dispute Plaintiffs’ status as the prevailing party, the district court 1 granted
Plaintiffs’ motion for attorney’s fees a few months later and awarded Plaintiffs
$1,143,627.96 in fees and $27,484.15 in litigation expenses. See id. § 20510(c) (“In
a civil action under this section, the court may allow the prevailing party . . .
reasonable attorney fees, including litigation expenses, and costs.”). Missouri now
appeals the fee award. Having jurisdiction under 28 U.S.C. § 1291, we affirm.

                                          I.

       “We review de novo the legal issues related to an award of attorneys’ fees,
while the actual award is reviewed for an abuse of discretion.” Snider v. City of
Cape Girardeau, 752 F.3d 1149, 1159 (8th Cir. 2014). “A district court by definition
abuses its discretion when it makes an error of law.” Koon v. United States, 518
U.S. 81, 100 (1996). It is also an abuse of discretion to fail to consider “a relevant
factor that should have been given significant weight,” consider and give significant
weight to “an irrelevant or improper factor,” or “commit[] a clear error of judgment”
in weighing the appropriate factors. EEOC v. Prod. Fabricators, Inc., 666 F.3d 1170,
1172 (8th Cir. 2012) (cleaned up).

       Missouri first argues that the district court failed to conduct a meaningful
review of Plaintiffs’ billing records when it calculated the lodestar amount using the
number of hours that Plaintiffs submitted for compensation. The “lodestar” is often
“[t]he starting point in determining attorney fees” and “is calculated by multiplying

      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
                                         -2-
the number of hours reasonably expended by the reasonable hourly rates.” Fish v.
St. Cloud State Univ., 295 F.3d 849, 851 (8th Cir. 2002) (citing Hensley v.
Eckerhart, 461 U.S. 424, 433 (1983)). This method is meant to produce “an award
that roughly approximates the fee that the prevailing attorney would have received
if he or she had been representing a paying client who was billed by the hour in a
comparable case.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551 (2010); see
also id. at 554 (“[T]here is a strong presumption that the lodestar figure is reasonable
. . . .” (cleaned up)). Here, Plaintiffs represented in their petition that they expended
3,753.96 hours on this case. To avoid duplicative billing, however, they voluntarily
reduced that amount to 3,251.38 hours by excluding certain activities from their
request, such as attorneys participating in settlement calls rather than leading them.
The district court found Plaintiffs’ “voluntarily reduced time expenditures”
reasonable. Missouri now contends that the district court failed to address
Missouri’s specific objections—for example, that Plaintiffs’ billing records were
vague, involved too many attorneys, and reflected excessive time expenditures—and
thus, that the court failed to independently review Plaintiffs’ fee petition. See
Johnston v. Comerica Mortg. Corp., 83 F.3d 241, 246 (8th Cir. 1996) (noting that
the district court “bears the responsibility of scrutinizing attorney fee requests”). We
disagree.

       For one, Missouri fails to provide any support for the proposition that a district
court abuses its discretion by not specifically addressing every issue of contention.
To the contrary, even general language from the district court can indicate “that it
considered the reasonableness and necessity” of the requested fees and “that it
considered and rejected” a party’s objections to the award. Craftsmen Limousine,
Inc. v. Ford Motor Co., 579 F.3d 894, 897 (8th Cir. 2009); see also Rawa v.
Monsanto Co., 934 F.3d 862, 870 (8th Cir. 2019) (concluding that district court’s
statement “that it had taken both the parties’ arguments and the submitted billing
records under careful consideration in determining the fee award” was enough to
show that it “fulfilled its responsibility of providing a concise but clear explanation
of its reasons” (cleaned up)). And here, the district court offered more than just
general language. For instance, in rejecting Missouri’s argument that too many

                                          -3-
attorneys were involved on Plaintiffs’ side, the district court noted that “multiple
attorneys are commonly used in multiple party litigation” and explained that
Plaintiffs’ voluntary reductions resulted in a request for fees “for no more than two
attorneys for any task performed.” This analysis of the attorney-to-task ratio,
together with the district court’s various references to specific submissions and
arguments made by the parties, demonstrates that the district court closely
scrutinized Plaintiffs’ billing records. See Stodghill v. Serv. Emps. Int’l Union,
Local 50, 192 F.3d 1159, 1165 (8th Cir. 1999) (rejecting the argument that the “trial
court’s method for calculating [the fee award] was too vague and was not explained
in sufficient detail” because “[t]here is no precise rule or formula for making these
determinations” and “[i]t seem[ed] clear . . . from the court’s order that it estimated”
the fee award “to the best of its ability” (cleaned up)).

       In any event, Missouri has largely failed to point to specific tasks in the billing
records that were overstaffed or for which the time expended was excessive. See
Loughner v. Univ. of Pittsburgh, 260 F.3d 173, 178 (3d Cir. 2001) (explaining that
“[t]he party opposing the fee award has the burden to challenge . . . the
reasonableness of the requested fee” through “affidavit or brief” and “with sufficient
specificity to give applicants notice” (cleaned up)). The district court “need not, and
indeed should not, become [a] green-eyeshade accountant[].” Fox v. Vice, 563 U.S.
826, 838 (2011). After all, the “[t]he essential goal in shifting fees (to either party)
is to do rough justice, not to achieve auditing perfection.” Id. On this record, and
given the district court’s “superior understanding of the litigation,” id. (quoting
Hensley, 461 U.S. at 437), we conclude that the district court did not abuse its
discretion in finding that Plaintiffs reasonably expended 3,251.38 hours on this
matter.2



      2
        Missouri also asserts that the district court erred in “allow[ing] the hourly
rates sought by Plaintiffs’ out-of-state attorneys.” Because Missouri “do[es] not
develop [its] argument beyond that single sentence, we hold that [it has] forfeited
it.” Sturgis Motorcycle Rally, Inc. v. Rushmore Photo & Gifts, Inc., 908 F.3d 313,
341 (8th Cir. 2018).
                                           -4-
       Missouri also contends that the district court abused its discretion by failing
to apply the Johnson factors in evaluating the reasonableness of the lodestar
amount.3 See Hardman v. Bd. of Educ. of Dollarway, 714 F.2d 823, 825 (8th Cir.
1983) (per curiam) (noting that “this court has adopted the guidelines for
determining attorneys’ fees set forth” in Johnson); 4 Johnson v. Ga. Highway
Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), abrogated on other grounds by
Blanchard v. Bergeron, 489 U.S. 87, 90 (1989). After calculating a fee award using
either the lodestar method or the percentage-of-the-fund method, district courts
generally evaluate “the ultimate reasonableness of the award . . . by considering
relevant factors from the twelve factors listed” in Johnson. In re Target Corp.
Customer Data Sec. Breach Litig., 892 F.3d 968, 977 (8th Cir. 2018) (cleaned up).
Here, the district court recited all twelve Johnson factors twice and explained that

      3
          The twelve Johnson factors are:

      (1) the time and labor required; (2) the novelty and difficulty of the
      questions; (3) the skill requisite to perform the legal service properly;
      (4) the preclusion of employment by the attorney due to acceptance of
      the case; (5) the customary fee; (6) whether the fee is fixed or
      contingent; (7) time limitations imposed by the client or the
      circumstances; (8) the amount involved and the results obtained; (9) the
      experience, reputation, and ability of the attorneys; (10) the
      “undesirability” of the case; (11) the nature and length of the
      professional relationship with the client; and (12) awards in similar
      cases.

Hensley, 461 U.S. at 430 n.3.
      4
        Because the Supreme Court’s decision in Perdue calls into some question the
role the Johnson factors play in evaluating the reasonableness of an attorney’s fees
award, we assume without deciding that the Johnson factors apply here. See Perdue,
559 U.S. at 551-52; see also id. (comparing the Johnson factors to the lodestar
method and (1) explaining that the latter has become “the guiding light of our fee-
shifting jurisprudence,” and (2) characterizing the lodestar method as “objective”—
“unlike the Johnson approach”—and thus helps “cabin[] the discretion of trial
judges, permits meaningful judicial review, and produces reasonably predictable
results” (cleaned up)).
                                            -5-
the fee request was reasonable based in part on “Plaintiffs’ success on the merits at
the preliminary injunction stage and the time-sensitive nature of the claims,”
“counsels’ relative litigation experience,” and “the general importance of the issues
presented”—thus invoking the first, second, seventh, eighth, and ninth factors. This
is sufficient indication that it meaningfully considered the Johnson factors that it
found “relevant to this litigation.” Hardman, 714 F.2d at 825; see also In re Target
Corp., 892 F.3d at 977 (finding no abuse of discretion where district court “did not
mention Johnson” but “expressed its view . . . that the award was justified by the
time and labor required, the difficulty of the matter, the skills necessary to prevail .
. . , and the length of the representation”).

                                          II.

      Because the district court did not abuse its discretion, we affirm.
                      ______________________________




                                          -6-